Judge Walker
dissenting.
I dissent from the majority opinion on the basis of this Court’s recent decision in Meyer v. Walls, 122 N.C. App. 507, 471 S.E.2d 422 (1996) which held that where a government entity waives the defense of sovereign immunity by purchasing liability insurance in an amount equal to or in excess of the coverage provided by the Tort Claims Act, jurisdiction rests with the superior court. Here, plaintiffs allege that the defendants waived immunity by purchasing liability insurance.
I would remand this cause to the superior court to make findings of fact as to whether the insurance policy or policies in question have liability limits equal to or greater than the coverage provided by the Tort Claims Act. Further, the court should make findings regarding whether the policy provides coverage for any or all of the plaintiffs’ claims. If the policy provides coverage which is equal to or greater than the amount provided by the Tort Claims Act, jurisdiction properly rests in the Superior Court. If not, jurisdiction is in the Industrial Commission and the superior court should dismiss the action for lack of subject matter jurisdiction.